internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p s 1-plr-110749-99 e aug legend x y date pursuant to a power_of_attorney on file in this office this responds to a letter submitted on behalf of x requesting an extension of time to elect to treat y as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code facts x is an s_corporation that acquired y on date x intended to file an election to treat y as a qsub effective date but the election was not timely filed plr-110749-99 law and analysis sec_1361 provides that a qsub means any domestic_corporation which is not an ineligible_corporation if of the stock of such corporation is held by the s_corporation and the s_corporation elects to treat such corporation as a qsub notice_97_4 1997_2_irb_24 provides a temporary procedure for making a qsub election under notice_97_4 the s_corporation makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective up to days prior to the filing of the form under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and sec_301_9100-1 defines the term regulatory election’ as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result an extension of time is granted until days following the date of this letter to elect that y be treated as qsub effective date the election should be made by following the procedure provided in notice_97_4 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any plr-110749-99 other provision of the code this ruling is directed only to the taxpayer on whose behaif it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes f
